         Case 1:19-cr-10080-NMG Document 2073 Filed 08/12/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                  No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                  Defendants



                      JOINT PROPOSED JUROR QUESTIONNAIRE


         Pursuant to Dkt. 2016, the government and Defendants Gamal Abdelaziz, Marci

Palatella, and John Wilson jointly submit the proposed juror questionnaire attached as Exhibit A.

Exhibit B contains additional questions requested by the Defendants. Exhibit C contains

additional questions requested by the government.



 Dated: August 12, 2021                         Respectfully submitted,



 NATHANIEL R. MENDELL                           GAMAL ABDELAZIZ
 Acting United States Attorney
                                                By his attorneys,
 By: /s/ Justin D. O’Connell
 JUSTIN D. O’CONNELL                            /s/ Joshua C. Sharp
 KRISTEN A. KEARNEY                             Brian T. Kelly (BBO # 549566)
 LESLIE A. WRIGHT                               Joshua C. Sharp (BBO # 681439)
 STEPHEN E. FRANK                               Lauren M. Maynard (BBO # 698742)
 IAN J. STEARNS                                 NIXON PEABODY LLP
 Assistant United States Attorneys              53 State Street
                                                Boston, MA 02109
                                                (617) 345-1000
                                                bkelly@nixonpeabody.com
                                                jsharp@nixonpeabody.com
                                                lmaynard@nixonpeabody.com
Case 1:19-cr-10080-NMG Document 2073 Filed 08/12/21 Page 2 of 3




                               Robert Sheketoff (BBO # 457340)
                               One McKinley Square
                               Boston, MA 02109
                               617-367-3449

                               MARCI PALATELLA

                               By her attorneys:

                               /s/ Michael K. Loucks
                               Michael K. Loucks (BBO # 305520)
                               SKADDEN, ARPS, SLATE, MEAGHER &
                               FLOM LLP
                               500 Boylston Street
                               Boston, MA 02116
                               (617) 573-4800
                               michael.loucks@skadden.com

                               Jack P. DiCanio (pro hac vice)
                               Emily Reitmeier (pro hac vice)
                               SKADDEN, ARPS, SLATE, MEAGHER &
                               FLOM LLP
                               525 University Avenue
                               Palo Alto, CA 94301
                               (650) 470-4500
                               jack.dicanio@skadden.com
                               allen.ruby@skadden.com

                               JOHN WILSON

                               By his attorneys:

                               /s/ Michael Kendall
                               Michael Kendall (BBO # 544866)
                               Lauren M. Papenhausen (BBO # 655527)
                               WHITE & CASE LLP
                               75 State Street
                               Boston, MA 02109-1814
                               (617) 979-9300
                               michael.kendall@whitecase.com
                               lauren.papenhausen@whitecase.com

                               Andrew E. Tomback (pro hac vice)
                               MCLAUGHLIN & STERN, LLP
                               260 Madison Avenue
                               New York, NY 10016
                               (212) 448-1100
                               atomback@mclaughlinstern.com
       Case 1:19-cr-10080-NMG Document 2073 Filed 08/12/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on August 12,
2021, and thereby delivered by electronic means to all registered participants as identified on
the Notice of Electronic Filing.

                                                           /s/ Joshua C. Sharp
                                                           Joshua C. Sharp
